Exhibit 10.2

LOGO [g120540grapexa_001.jpg]

 

   Guarantee and Indemnity       (GWA)       Dated 19 November 2010      
Genesee & Wyoming Australia Pty Ltd (ACN 079 444 296) (“Guarantor”)      

The AustralAsia Railway Corporation (ABN 43 839 400 411)

(“Beneficiary”)

      Mallesons Stephen Jaques       Level 61       Governor Phillip Tower      
1 Farrer Place       Sydney NSW 2000       Australia       T +61 2 9296 2000   
   F +61 2 9296 3999       DX 113 Sydney       www.mallesons.com   



--------------------------------------------------------------------------------

Guarantee and Indemnity (GWA)

Contents

 

Details

     1   

General terms

 

     2    1    Interpretation      2    1.1    Definitions      2    1.2    Sale
Consent Deed definitions      3    1.3    References to certain general terms   
  3    1.4    Headings      4    2   

Condition precedent

 

     4    3    Guarantee and indemnity      4    3.1    Consideration      4   
3.2    Guarantee      4    3.3    Demand      4    3.4    Indemnity      5   
3.5    Extent of guarantee and indemnity      5    3.6    Variations and
replacements      5    3.7    Limitation of liability      5    4   

Payments

 

     5    5   

No merger

 

     6    6   

Rights of the Beneficiary are protected

 

     6    7   

Guarantor’s rights are suspended

 

     6    8   

Reinstatement of rights

 

     6    9   

Costs

 

     7    10   

Dealing with interests

 

     7    11   

Termination

 

     7    12    General      7    12.1    Notices      7    12.2    Partial
exercising of rights      8    12.3    Remedies cumulative      8    12.4   
Counterparts      8    12.5    Governing law      8   

Signing page

     9   

 

 

© Mallesons Stephen Jaques

1055613_1

 

 

Guarantee and Indemnity (GWA)

24 November 2010

  

 

i



--------------------------------------------------------------------------------

Guarantee and Indemnity (GWA)

Details

 

    Parties   

Guarantor and Beneficiary

 

Guarantor    Name    Genesee & Wyoming Australia Pty Ltd    ACN    079 444 296
   Address    320 Churchill Road Kilburn SA 5084    Fax    +61 8 8343 5454     
Attention    Bert Easthope Beneficiary    Name    The AustralAsia Railway
Corporation, a statutory body constituted under the AustralAsia Railway
Corporation Act 1996    ABN    43 839 400 411    Address    Level 5 Hospitality
7 Kitchener Drive Darwin NT 0800    Fax    +61 8 8946 9578      Attention   
Chief Executive Officer Recitals    A    The Beneficiary and APT are parties to
the Concession Deed.    B    On 9 June 2010, the Company entered into a business
sale agreement to purchase the Business (“Business Sale Agreement”).    C    As
part of the transfer of the Business, the Beneficiary and the Company (amongst
others) have agreed to the novation of the Concession Deed to the Company (and
its amendment and restatement).      D    In connection with the novation of the
Concession Deed to the Company, the Beneficiary has requested the Guarantor
provide a guarantee to the Beneficiary on the terms and conditions contained in
this guarantee and indemnity. Governing law   

Northern Territory

 

Date of guarantee and indemnity    See Signing page

 

 

© Mallesons Stephen Jaques

1055613_1

 

 

Guarantee and Indemnity (GWA)

24 November 2010

  

 

1



--------------------------------------------------------------------------------

Guarantee and Indemnity (GWA)

General terms

 

1 Interpretation

 

1.1 Definitions

These meanings apply unless the contrary intention appears:

Authorised Officer means:

 

  (a) in respect of the Guarantor, a director or secretary of the Guarantor or
another person appointed by the Guarantor to act as an Authorised Officer under
this guarantee and indemnity; and

 

  (b) in respect of the Beneficiary, a member or officer of the Beneficiary or
another person appointed by the Beneficiary to act as an Authorised Officer
under this guarantee and indemnity.

Beneficiary means the person so described in the Details.

Business has the same meaning as in the Business Sale Agreement.

Company means GWA (North) Pty Ltd (ACN 144 081 774).

Conditions Precedent means the conditions precedent set out in clause 3.1 of the
Sale Consent Deed.

Corporation Loan Agreement means the agreement so entitled dated on or about the
date of this agreement between the Company as borrower and the Beneficiary as
lender in respect of a loan of A$50 million.

Costs includes charges and expenses, including those incurred in connection with
advisers.

Cure has the same meaning as in the Novated Concession Deed.

Details means the section of this guarantee and indemnity headed “Details”.

Guaranteed Obligations means all of the obligations of the Company to the
Beneficiary under the Novated Concession Deed. For avoidance of doubt, it does
not include any obligations of the Company under or in connection with the
Corporation Loan Agreement

Guarantor means the person so described in the Details.

Sale Consent Deed means the deed so entitled dated on or about the date of this
deed between the Beneficiary, the Company, the Northern Territory of Australia,
the Crown in right of the State of South Australia and Asia Pacific Transport
Pty Ltd (Receivers and Managers Appointed) (Subject to Deed of Company
Arrangement).

 

 

© Mallesons Stephen Jaques

1055613_1

 

 

Guarantee and Indemnity (GWA)

24 November 2010

  

 

2



--------------------------------------------------------------------------------

Taxes means taxes, levies, imposts, charges and duties imposed by any authority
(including stamp and transaction duties) together with any related interest,
penalties, fines and expenses in connection with them, except if imposed on, or
calculated having regard to, the net income of the Beneficiary.

 

1.2 Sale Consent Deed definitions

Definitions in the Sale Consent Deed apply in this guarantee and indemnity
unless the context requires otherwise or the relevant term is defined in this
guarantee and indemnity.

 

1.3 References to certain general terms

Unless the contrary intention appears, a reference in this guarantee and
indemnity to:

 

  (a) (variations or replacement) a document (including this guarantee and
indemnity) includes any variation or replacement of it;

 

  (b) (clauses, annexures and schedules) a clause, annexure or schedule is a
reference to a clause in or annexure or schedule to this guarantee and
indemnity;

 

  (c) (reference to statutes) a statute, ordinance, code or other law includes
regulations and other instruments under it and consolidations, amendments,
re-enactments or replacements of any of them;

 

  (d) (law) law means common law, principles of equity, and laws made by
parliament (and laws made by parliament include State, Territory and
Commonwealth laws and regulations and other instruments under them, and
consolidations, amendments, re-enactments or replacements of any of them);

 

  (e) (singular includes plural) the singular includes the plural and vice
versa;

 

  (f) (person) the word “person” includes an individual, a firm, a body
corporate, a partnership, joint venture, an unincorporated body or association,
or any authority;

 

  (g) (executors, administrators, successors) a particular person includes a
reference to the person’s executors, administrators, successors, substitutes
(including persons taking by novation) and assigns;

 

  (h) (dollars) Australian dollars, dollars, A$ or $ is a reference to the
lawful currency of Australia;

 

  (i) (calculation of time) a period of time dating from a given day or the day
of an act or event it is to be calculated exclusive of that day;

 

  (j) (reference to a day) a day is to be interpreted as the period of time
commencing at midnight and ending 24 hours later;

 

  (k) (meaning not limited) the words “include”, “including”, “for example” or
“such as” when introducing an example, do not limit the meaning of the words to
which the example relates to that example or examples of a similar kind; and

 

 

© Mallesons Stephen Jaques

1055613_1

 

 

Guarantee and Indemnity (GWA)

24 November 2010

  

 

3



--------------------------------------------------------------------------------

 

  (l) (reference to any thing) any thing (including any amount) is a reference
to the whole and each part of it.

 

1.4 Headings

Headings (including those in brackets at the beginning of paragraphs) are for
convenience only and do not affect the interpretation of this guarantee and
indemnity.

 

2 Condition precedent

The liabilities, guarantee and obligations of the Guarantor under this guarantee
and indemnity will not commence and will not become effective unless and until
the Conditions Precedent (other than conditions precedent relating to the
execution of this deed or the satisfaction or waiver of conditions precedent to
this deed) have been satisfied or waived in accordance with the provisions of
the Sale Consent Deed.

 

3 Guarantee and indemnity

 

3.1 Consideration

The Guarantor acknowledges that the Beneficiary is acting in reliance on the
Guarantor incurring obligations and giving rights under this guarantee and
indemnity.

 

3.2 Guarantee

The Guarantor unconditionally and irrevocably guarantees to the Beneficiary the
due and punctual performance by the Company of the Guaranteed Obligations.

If the Company does not comply with those obligations on time and in accordance
with the Novated Concession Deed, then the Guarantor agrees to perform those
obligations on demand in writing from the Beneficiary made in accordance with
clause 3.3.

 

3.3 Demand

A demand may only be made by the Beneficiary on the Guarantor in respect of a
Guaranteed Obligation after:

 

  (a) the Company has failed to perform that Guaranteed Obligation in accordance
with the Novated Concession Deed;

 

  (b) the Beneficiary has given the Company written notice of that failure in
accordance with clause 35.1 or clause 36 of the Novated Concession Deed; and

 

  (c) the Corporation (acting reasonably) has reached the view that the Company
is not diligently pursuing the Cure of the relevant default or otherwise seeking
to overcome or minimise the impacts and effects of the event (if not capable of
Cure).

 

 

© Mallesons Stephen Jaques

1055613_1

 

 

Guarantee and Indemnity (GWA)

24 November 2010

  

 

4



--------------------------------------------------------------------------------

Any demand by the Beneficiary must specify each of the matters in paragraphs
(a) to (c) of this clause with reasonable details of the reasons why the
Corporation has reached the view in paragraph (c).

 

3.4 Indemnity

The Guarantor indemnifies the Beneficiary against any liability or loss arising
from, and any Costs it incurs, as a result of the Company failing to perform any
of the Guaranteed Obligations.

 

3.5 Extent of guarantee and indemnity

Each of the guarantee in clause 3.2 (“Guarantee”) and the indemnity in
clause 3.4 (“Indemnity”) is a continuing obligation despite any intervening
payment, settlement or other thing and extends to all of the Guaranteed
Obligations.

 

3.6 Variations and replacements

The Guarantor acknowledges that the Novated Concession Deed may be varied or
replaced from time to time.

The Guarantor confirms that the obligations guaranteed under clause 3.2
(“Guarantee”) include any of the Guaranteed Obligations as varied or replaced.
The Guarantor confirms that this applies regardless of:

 

  (a) how the Novated Concession Deed is varied or replaced; and

 

  (b) the reasons for the variation or replacement; and

 

  (c) whether the Guaranteed Obligations decrease or increase or are otherwise
more onerous as a result of the variation or replacement.

 

3.7 Limitation of liability

Notwithstanding any other provision of this guarantee and indemnity, the
liability of the Guarantor to the Beneficiary under or in connection with this
guarantee and indemnity (whether that liability arises under a specific
provision of this guarantee and indemnity, for breach of contract, negligence or
otherwise) is limited to the liability of the Guarantor to the Beneficiary under
clause 3.4. The limitation of liability under this clause 3.7 does not limit the
liability of the Guarantor under clause 3.2 to perform or procure the
performance of any Guaranteed Obligations which do not involve the payment of
money by the Guarantor.

 

4 Payments

The Guarantor agrees to make any payments under this guarantee and indemnity:

 

  (a) in full without set-off or counterclaim, and without any deduction in
respect of Taxes unless prohibited by law; and

 

 

© Mallesons Stephen Jaques

1055613_1

 

 

Guarantee and Indemnity (GWA)

24 November 2010

  

 

5



--------------------------------------------------------------------------------

(b) in the currency in which the payment is due, and otherwise in Australian
dollars, in immediately available funds.

 

5 No merger

This guarantee and indemnity does not merge with or adversely affect, and is not
adversely affected by, any of the following:

 

  (a) any other guarantee, indemnity, mortgage, charge or other encumbrance, or
other right or remedy to which the Beneficiary is entitled; or

 

  (b) a judgment which the Beneficiary obtains against the Guarantor, the
Obligor or any other person in connection with the Novated Concession Deed.

The Beneficiary may still exercise its rights under this guarantee and indemnity
as well as under the judgment, mortgage, charge or other encumbrance or the
right or remedy.

 

6 Rights of the Beneficiary are protected

The rights given to the Beneficiary under this guarantee and indemnity, and the
Guarantor’s liabilities under it, are not affected by any act or omission or any
other thing which might otherwise affect them under law or otherwise.

In particular, the liability of the Guarantor under this guarantee and indemnity
will not be affected by any thing which, but for this clause 6, would release
the Guarantor from or reduce that liability.

 

7 Guarantor’s rights are suspended

As long as any obligation is required, or may be required, to be complied with
in connection with this guarantee and indemnity, the Guarantor may not, without
the Beneficiary’s consent reduce its liability under this guarantee and
indemnity by claiming that it has a right of set-off or counterclaim against the
Beneficiary.

 

8 Reinstatement of rights

Under law relating to liquidation, administration, insolvency or the protection
of creditors, a person may claim that a transaction (including a payment) in
connection with this guarantee and indemnity or the Novated Concession Deed is
void or voidable. If a claim is made and upheld, conceded or compromised, then:

 

  (a) the Beneficiary is immediately entitled as against the Guarantor to the
rights in connection with this guarantee and indemnity or the Novated Concession
Deed to which it was entitled immediately before the transaction; and

 

  (b) on request from the Beneficiary, the Guarantor agrees to do anything
(including signing any document) to restore to the Beneficiary any mortgage,
charge or other encumbrance (including this guarantee and indemnity) held by it
from the Guarantor immediately before the transaction.

 

 

© Mallesons Stephen Jaques

1055613_1

 

 

Guarantee and Indemnity (GWA)

24 November 2010

  

 

6



--------------------------------------------------------------------------------

The Guarantor’s obligations under this clause are continuing obligations,
independent of the Guarantor’s other obligations under this guarantee and
indemnity and continue after this guarantee and indemnity ends.

 

9 Costs

The Guarantor agrees to pay or reimburse the Beneficiary on demand for:

 

  (a) the Beneficiary’s Costs in making, enforcing and doing anything in
connection with this guarantee and indemnity including legal Costs in accordance
with any written agreement as to legal costs or, if no agreement, on whichever
is the higher of a full indemnity basis or solicitor and own client basis; and

 

  (b) all duties, fees, Taxes and charges which are payable in connection with
this guarantee and indemnity or a payment or receipt or other transaction
contemplated by it.

Money paid to the Beneficiary by the Guarantor must be applied first against
payment of Costs under this clause then against other obligations under this
guarantee and indemnity in any way the Beneficiary considers appropriate.

 

10 Dealing with interests

 

  (a) The Guarantor must not transfer or assign any of its rights or obligations
under this guarantee and indemnity without the prior written consent of the
Beneficiary.

 

  (b) The Beneficiary must not transfer or assign any of its rights or
obligations under this guarantee and indemnity without the prior written consent
of the Guarantor.

 

11 Termination

This guarantee and indemnity terminates immediately upon termination of the
Novated Concession Deed.

 

12 General

 

12.1 Notices

 

  (a) All notices, certificates, consents, approvals, waivers and other
communications in connection with this guarantee and indemnity must be in
writing, signed by the sender (if an individual) or an Authorised Officer of the
sender and marked for the attention of the person identified in the Details or,
if the recipient has notified otherwise, then marked for attention in the way
last notified.

 

 

© Mallesons Stephen Jaques

1055613_1

 

 

Guarantee and Indemnity (GWA)

24 November 2010

  

 

7



--------------------------------------------------------------------------------

 

  (b) Communications take effect from the time they are received or taken to be
received under clause 12.1(c) (whichever happens first) unless a later time is
specified.

 

  (c) Communications are taken to be received:

 

  (i) if sent by post, three days after posting (or seven days after posting if
sent from one country to another); or

 

  (ii) if sent by fax, at the time shown in the transmission report as the time
that the whole fax was sent; or

 

  (iii) if sent by email:

 

  (A) when the sender receives an automated message confirming delivery; or

 

  (B) four hours after the time sent (as recorded on the device from which the
sender sent the email) unless the sender receives an automated message that the
email has not been delivered,

whichever happens first.

 

12.2 Partial exercising of rights

If the Beneficiary does not exercise a right or remedy fully or at a given time,
the Beneficiary may still exercise it later.

 

12.3 Remedies cumulative

The Beneficiary’s rights and remedies under this guarantee and indemnity are in
addition to other rights and remedies given by law independently of this
guarantee and indemnity.

 

12.4 Counterparts

This Deed may be executed in any number of counterparts and by the parties on
separate counterparts. Each counterpart constitutes the deed of each party who
has executed and delivered that counterpart.

 

12.5 Governing law

This guarantee and indemnity is governed by the law in force in the place
specified in the Details. The Guarantor and the Beneficiary submit to the
non-exclusive jurisdiction of the courts of that place.

EXECUTED as a deed

 

 

© Mallesons Stephen Jaques

1055613_1

 

 

Guarantee and Indemnity (GWA)

24 November 2010

  

 

8



--------------------------------------------------------------------------------

Guarantee and Indemnity (GWA)

Signing page

DATED: 19 November 2010

 

THE COMMON SEAL of THE      )       AUSTRALASIA RAILWAY      )       CORPORATION
is affixed in the      )      

presence of:

     )      

/s/ PAUL CHARLES WILFORD TYRRELL

    


 

)


)

  


  

  

/s/ BRENDAN JOSEPH LAWSON

Signature of witness

     )       Signature of witness      )            )      

/s/ PAUL CHARLES WILFORD TYRRELL

     )      

/s/ BRENDAN JOSEPH LAWSON

Name of witness (block letters)

      Name of witness (block letters)      

SIGNED, SEALED AND

     )      

DELIVERED by Peter J Doyle

     )      

as attorney for GENESEE &

     )      

WYOMING AUSTRALIA PTY

     )       LTD under power of attorney dated      )       16 November 2010 in
the presence of:      )            )      

/s/ LAURENCE MARRIE

     )      

/s/ PETER J DOYLE

Signature of witness      )            )       By executing this deed the
attorney

/s/ LAURENCE MARRIE

     )       states that the attorney has received no Name of witness (block
letters)      )       notice of revocation of the power of      )       attorney
           

 

 

© Mallesons Stephen Jaques

1055613_1

 

 

Guarantee and Indemnity (GWA)

24 November 2010

  

 

9